Case 1:20-cv-00017-TSK Document 10 Filed 06/05/20 Page 1 of 5 PageID #: 166



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


NICK RYNIAWEC,

            Petitioner,

     v.                                    Civil Action No. 1:20-cv-17
                                                (Judge Kleeh)
PATRICK MIRANDY, Warden,

            Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
          [DKT. NO. 8] AND DISMISSING PETITION [DKT. NO. 1]

     On    January    30,    2020,   pro   se   Petitioner,   Nick   Ryniawec

(“Petitioner”), filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 [Dkt. No. 1].          Petitioner also filed a motion

to proceed as a pauper [Dkt. No. 2] and a motion for appointed

counsel [Dkt. No. 5].         The Petition raised nine (9) grounds for

relief    and   challenged    Petitioner’s      West   Virginia   state   court

conviction in Brooke County Circuit Court on nineteen (19) counts

of Sexual Abuse by a Custodian, one (1) count of First Degree

sexual abuse, and one (1) count of Second Degree Sexual Assault

[Dkt. No. 8 at 1-2, 5-6].            Pursuant to 28 U.S.C. § 636 and the

local rules, the Court referred this matter to United States

Magistrate Judge Michael J. Aloi (“Magistrate Judge”) for initial

screening and a report and recommendation.

     On January 30, 2020, the Court forwarded to Petitioner notice

of the general guidelines for appearing pro se in federal court
Case 1:20-cv-00017-TSK Document 10 Filed 06/05/20 Page 2 of 5 PageID #: 167



[Dkt. No. 6].     On February 12, 2020, the Magistrate Judge issued

a Report and Recommendation (“R&R”) recommending that the Petition

be denied and dismissed with prejudice as being untimely filed

[Dkt. No. 8].

     As set forth in the R&R, the Anti-Terrorism and Effective

Death   Penalty   Act    of    1996   (“AEDPA”)   established     a     one-year

limitation period within which a petitioner may file any federal

habeas corpus petition.         28 U.S.C. § 2244(d).       Absent any state

court   post-conviction       proceeding   that   would   toll    the    federal

limitation period, Petitioner had one year from the date his

conviction and sentence became final to file a federal habeas

petition.     28 U.S.C. §§ 2244(d) and (d)(1).        Petitioner does not

allege any impediment to the filing of his § 2254 petition, nor

does he assert that a new right has been recognized by the Supreme

Court   and     made    retroactively      applicable.       28       U.S.C.   §

2244(d)(1)(C).     He also does not contend that there are any new

facts that could have been discovered through the exercise of

reasonable diligence.         28 U.S.C. § 2244(d)(1)(D).         Accordingly,

the date on which Petitioner’s judgment became final is relevant

in determining the statute of limitations.

     In this matter, Petitioner’s judgment became final on October

23, 2012 [Dkt. No. 8 at 7-8] and his petition was filed on January

30, 2020 [Dkt. No. 1], more than six (6) years after the statute

of limitations under § 2244(d)(1)(A) had already expired.                The R&R

                                       2
Case 1:20-cv-00017-TSK Document 10 Filed 06/05/20 Page 3 of 5 PageID #: 168



notified Petitioner that “his § 2254 action will be dismissed as

untimely under the AEDPA, unless, within the objection period

described   below   he   can   demonstrate   that   his   petition   can   be

salvaged by § 2244(d)(1) or the principle of equitable tolling”

[Dkt. No. 8 at 9].         The R&R recommends that the Petition be

dismissed with prejudice and that the motions to proceed as a

pauper and for appointed counsel [Dkt. Nos. 2, 5] be denied as

moot.

     The R&R specifically warned that the parties had “fourteen

days from the date of service of this Report and Recommendation

within which to file with the Clerk of this Court, specific written

objections,    identifying      the    portions     of    the   Report     and

Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 8 at 9].         The R&R stated that the failure to

file written objections would constitute a waiver of appellate

review by the Circuit Court of Appeals [Id. at 10].              It further

stated that the failure to file written objections also relieves

the Court of any obligation to conduct a de novo review of the

issue presented [Id.].     See Wells v. Shriners Hosp., 109 F.3d 198,

199-200 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

     The R&R was issued on February 12, 2020, and mailed to

Petitioner, via certified mail, on that same date [Dkt. No. 8-13].



                                       3
Case 1:20-cv-00017-TSK Document 10 Filed 06/05/20 Page 4 of 5 PageID #: 169



Service of the R&R was accepted on February 18, 2020 [Dkt. No. 9].

To date, no objections have been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).          Otherwise, “the Court may adopt,

without    explanation,      any     of       the     magistrate      judge’s

recommendations” to which there are no objections.             Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).              Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.             See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because   no   party   has    objected,    the    Court    is   under   no

obligation to conduct a de novo review.             Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error given the untimely nature of Petitioner’s filing,

the Court ADOPTS the Report and Recommendation in its entirety.

The Court ORDERS that:

     1)   The Petition for writ of habeas corpus [Dkt. No. 1]

          be DISMISSED WITH PREJUDICE;

     2)   The motion to proceed as a pauper [Dkt. No. 2] be

          DENIED AS MOOT;

     3)   The motion for appointed counsel [Dkt. No. 5] be

          DENIED AS MOOT; and

                                     4
Case 1:20-cv-00017-TSK Document 10 Filed 06/05/20 Page 5 of 5 PageID #: 170



     3)   The matter be STRICKEN from the Court’s active

          docket.

     It is so ORDERED.

     Pursuant to Fed. R. Civ. P. 58, the Court directs the Clerk

of Court to enter a separate judgment order and to transmit copies

of both orders to counsel of record and to the pro se Petitioner,

certified mail, return receipt requested.

DATED: June 5, 2020


                                  /s/ Thomas S. Kleeh_________
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    5
